Citation Nr: 0630489	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  01-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for type II diabetes mellitus. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left shoulder disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left sacroiliac 
disorder (claimed as a left hip disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Manchester, New 
Hampshire, which in pertinent part, denied service connection 
for a low back and left hip disorder.  

In August 2003, the Board remanded the case to the RO for 
further development.

In a September 2004 decision, the Board denied entitlement to 
service connection for a low back disorder and a left 
sacroiliac disorder (claimed as a left hip disorder).  The 
veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a March 2006 joint motion to the Court, the parties 
requested that the September 2004 Board decision be vacated 
and remanded. 

The Court granted the Joint Motion for Remand by means of an 
Order dated in March 2006, vacating the September 2004 Board 
decision and remanding the case for readjudication consistent 
with the joint motion. 

This case is also on appeal from an April 2004 decision, 
which in pertinent part, confirmed and continued a 20 percent 
disability rating for diabetes mellitus and granted service 
connection and a noncompensable rating for a left shoulder 
disorder, effective July 29, 2003.  An August 2004 rating 
decision granted a temporary total rating from August 7 to 
September 30, 2003.  In an April 2005 rating decision the RO 
increased the initial left shoulder rating to 10 percent, 
effective July 29, 2003.

The issues of entitlement to service connection for a low 
back disorder and entitlement to service connection for a 
left sacroiliac disorder (claimed as a left hip disorder), 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus requires the administration of an oral 
hypoglycemic agent, the injection of insulin more than once a 
day, and a restricted diet with regulation of activities, but 
has not been productive of episodes of ketoacidosis, 
hypoglycemic reactions, or progressive loss of weight.

2.  The veteran can raise his left arm above shoulder level, 
and does not have dislocations, fibrous union, nonunion or 
malunion of the shoulder joint.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 40 
percent for service-connected diabetes mellitus are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for bursitis of the left  shoulder have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the veteran's claims by means of letters dated in 
September 2003, November 2003, and May 2004.  The September 
2003 letter told the veteran that to substantiate entitlement 
to an increased rating for diabetes; he needed to submit 
evidence showing that the disability had gotten worse.  
Although not yet service-connected, he was told that he 
needed such evidence to establish entitlement to an increased 
evaluation for his left shoulder disability.  The May 2004 
letter gave him similar information with regard to the left 
shoulder.  Such notice is sufficient to tell the veteran what 
evidence is needed to substantiate the claims.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. Sept. 22, 2006).

The notice letters also provided notice as to what evidence 
the veteran was responsible for providing and what evidence 
VA would undertake to obtain.  The May 2004 letter 
specifically asked the veteran to submit any relevant 
evidence or information in his possession.  The September 
2003 letter invited him to submit relevant evidence and 
served to put him on notice to submit relevant evidence in 
his possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The September 2003, and November 2003 notice was provided 
prior to the initial adjudication.  

The May 2004 notice was provided after such adjudication.  
The veteran was not prejudiced, however.  The claim was 
readjudicated in August 2004 and April 2005, and such 
readjudication cured the timing defect.  Mayfield v. 
Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, service connection is in effect and 
the first three Dingess elements are substantiated.  As just 
noted, he received notice as to what evidence was needed to 
substantiate a rating.  The veteran was not provided specific 
notice of the evidence needed to establish an effective date.  
That was not necessary because, to the extent that the Board 
is denying the claim on appeal, no effective date is being 
assigned.  Thus, the veteran is not prejudiced by the lack of 
this element of notice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  The 
veteran has been afforded VA examinations that contain the 
findings needed to rate the disabilities on appeal.  

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  

Thus, the appeal is ready to be considered on the merits.

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, flare-ups or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59 (2005).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Diabetes Mellitus 

Diagnostic Code (DC) 7913 of VA's Schedule for Rating 
Disabilities (the Schedule), provides a rating of 20 percent 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  38 C.F.R. § 
4.119, DC 7913.

A 40 percent rating is provided for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities; while a 60 percent disability rating is warranted 
for diabetes that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

A 100 percent disability rating is warranted when the 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities), with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

Note 1 under DC 7913 mandates that compensable complications 
of diabetes be evaluated separately unless they are part of 
the criteria used to support a 100 percent rating.  It also 
indicates that noncompensable complications are considered 
part of the diabetic process under DC 7913.

On VA diabetes mellitus examination in October 2003, the 
veteran reported that he began insulin six months prior to 
the examination.  He denied the limitation of any activities 
secondary to his diabetes.  The diagnosis was type II 
diabetes mellitus, not well controlled, with the recent 
addition of insulin to optimize control.  

On VA diabetes mellitus re-examination in April 2005, the 
examiner noted that the veteran's current treatment included 
both insulin, used more than once daily, and oral medication.  
The veteran exercised two to three days a week and was on a 
restricted diet.  There were no episodes of hypoglycemic 
reactions of ketoacidosis and there had been no weight change 
since the last VA examination.  Additionally, he was not 
instructed to regulate or restrict any activities.  The 
diagnosis was type II diabetes mellitus.  

The record confirms that the veteran has diabetes mellitus, 
Type II, which requires insulin, an oral hypoglycemic agent, 
and restricted diet.  The recent examination shows that he 
has weakness or fatigue that significantly affects his 
occupational activities and has mild to moderate affects on 
his ability to perform chores, exercise, sports, and 
recreation.  These limitations can be viewed as evidencing 
the need to regulate activities.  The veteran thus meets the 
criteria for a 40 percent rating under DC 7913.

The record, however, reveals that the service-connected 
diabetes mellitus has not been productive of episodes of 
ketoacidosis, hypoglycemic reactions, or progressive loss of 
weight.   Thus, the criteria for ratings higher than 40 
percent, under DC 7913, are not met.

The preponderance of the evidence is against a grant of a 
rating in excess of 40 percent for the service-connected 
diabetes mellitus.  38 C.F.R. §§ 4.7, 4.119, DC 7913.  In 
reaching this determination, the Board has considered the 
veteran's contentions and the application of the benefit-of- 
the-doubt rule, Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
38 C.F.R. § 3.102, but the weight of the evidence is against 
the claim, and it is denied.

It has not been shown that the veteran's service-connected 
diabetes mellitus causes marked interference with employment 
or has required frequent hospitalizations.   There have been 
no reported periods of hospitalization for diabetes.  While 
occupational effects have been noted, there have been no 
reports of lost time from work or economic losses beyond 
those contemplated by a 40 percent evaluation.  Accordingly, 
it is not necessary to refer this case to VA's Under 
Secretary for Benefits, or VA's Director of Compensation and 
Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1).

Left Shoulder

The veteran is currently assigned a 10 percent evaluation for 
his left shoulder pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5019, which provides that bursitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5201 (limitation 
of motion of the arm).  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
minor arm at shoulder level or midway between side and 
shoulder level.  A 30 percent disability evaluation is 
warranted when the minor arm is limited to 25 degrees from 
the side.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, minor, as opposed to major, 
shoulder disability ratings are applicable.  38 C.F.R. § 
4.69.

May 2002 magnetic resonance image (MRI) testing of the left 
shoulder showed tendinopathy, supraspinatus bursitis and 
impingement of the AC joint.  

In August 2003 the veteran underwent surgery on his left 
shoulder due to adhesive capsulitis with impingement 
syndrome.  The postoperative diagnoses were left shoulder 
adhesive capsulitis with impingement syndrome and synovitis 
and undersurface (less than 5 percent) rotator cuff 
tendinosis.  

The veteran presented for follow up treatment in October 
2003.  He reported that he was doing well and had regained a 
tremendous amount of motion in his shoulder.  Examination 
revealed ranges of motion as follows: forward flexion to 170 
degrees; external rotation to 80 degrees; and internal 
rotation "lacked one or two levels."  He had 5/5 external 
rotation strength and minimal disuse atrophy of his deltoid.  
The physician commented that the veteran's results thus far 
were excellent.  

Subsequently, in October 2003, the veteran presented for a VA 
examination.  Physical examination of the left shoulder 
revealed four well-healed arthroscopy scars.  No swelling, 
erythema or deformity were noted.  Palpation of the shoulder 
did not elicit any tenderness.  Range of motion of the left 
shoulder revealed active and passive flexion to 125 degrees; 
active and passive abduction to 110 degrees; active and 
passive internal rotation to 80 degrees; and active and 
passive external rotation to 80 degrees.  Both flexion and 
abduction were limited by stiffness and pain.  The pertinent 
diagnosis was left frozen shoulder syndrome which was as 
likely as not due to the veteran's co-morbid diabetes.  

In April 2005 the veteran was afforded another VA orthopedic 
examination.  The examiner noted that the veteran was right 
hand dominant.  

The examination was negative for deformity, giving way, 
instability, stiffness, weakness, dislocation or subluxation, 
locking, effusion, flare-ups or inflammation of the left 
shoulder.  Range of motion of the left shoulder revealed 
active and passive flexion to 160 degrees; active and passive 
abduction to 140 degrees; active and passive internal 
rotation to 80 degrees with crepitus; and active and passive 
external rotation to 80 degrees.  Pain was not noted at any 
levels.  The diagnosis was chronic strain of the left 
shoulder.  

An X-ray study of the left shoulder, completed in conjunction 
with the above VA examination, revealed a normal left 
shoulder.      

The veteran has not been shown to have limitation of motion 
of the left arm at shoulder level.  In fact, the most recent 
VA examination in April 2005 showed that the veteran had 
almost normal range of motion of his left shoulder with 
forward flexion from zero to 160 degrees and abduction from 
zero to 140 degrees.  These ranges of motion show that he 
could raise his arm well beyond shoulder level, which is 90 
degrees.  Mariano v. Principi, 17 Vet App 305 (2003); 
38 C.F.R. § 4.71, Plate I.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  See 38 C.F.R. 
§ 4.71. 

The April 2005, examination also shows no additional 
limitation of motion due to functional impairment.  There 
were no fare ups, no reported points in the ranges of motion 
when pain began, and no added limitation of motion on 
repeated motion.  This last finding indicates no additional 
limitation of motion due to weakened movement, excess 
fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45.  
There have been no other reports of limitation due to 
functional factors since the effective date of service 
connection.

The Board does not find evidence that the veteran's left 
shoulder disorder should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period.  
Fenderson.

X-ray examinations of the shoulder have been interpreted as 
normal, and there is no evidence of malunion, nonunion or 
fibrous union such as would warrant higher ratings under 
other diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2006).  He was also found to have no dislocations.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration of the claim on appeal.  
Specifically, it has not been objectively shown that the 
veteran's service-connected left shoulder disorder causes 
marked interference with employment or has required frequent 
hospitalizations.  The April 2005 examiner found that the 
shoulder disability had no occupational effects. 

Accordingly, it is not necessary to refer this case to VA's 
Under Secretary for Benefits, or VA's Director of the 
Compensation and Pension Service, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a disability rating of 40 percent for type II 
diabetes mellitus is granted.

Entitlement to an initial disability rating in excess of 10 
percent for a left shoulder disorder is denied.



REMAND

The claims folder contains conflicting medical opinions 
regarding the etiology of the veteran's current low back 
disorder and left hip disorder and whether they are related 
to his service-connected left ankle disorder. 

The Joint Motion requires that the veteran be afforded a VA 
examination by an orthopedic surgeon. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination with a VA 
orthopedic surgeon to determine the 
etiology of any current low back 
disorder and any current left hip 
disorder.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the 
examiner should acknowledge such review 
in the examination report or in an 
addendum.  It should also be noted 
whether the examiner is an orthopedic 
surgeon.

The examiner should opine whether a 
current low back disorder, at least as 
likely as not (a 50 percent probability 
or more) had its onset in service or is 
otherwise the result of a disease or 
injury in service and was caused or 
aggravated (made permanently worse) by 
the veteran's service-connected left 
ankle disorder.  

The examiner should also opine whether 
a current left hip disorder, at least 
as likely as not (a 50 percent 
probability or more) had its onset in 
service or is otherwise the result of a 
disease or injury in service and was 
caused or aggravated (made permanently 
worse) by the veteran's service-
connected left ankle disorder.    

The examiner should provide rationales 
for these opinions, and note review of 
the June 2001 VA examination, the 
December 2002 addendum to the VA 
examination, and the opinions of Dr. 
Myers in January 2001 and Dr. Graf in 
September 2002.

The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for the examination, a 
copy of the notice sent to him must be 
associated with the claims folder.  The 
veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may result in the 
denial of his claims.

2.  After ensuring that the development 
is complete and the requested opinions 
are of record, re-adjudicate the 
claims.  If the claims are not granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


